Citation Nr: 1829085	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  13-24 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), schizophrenia, and anxiety.

2.  Entitlement to service connection for short-term memory loss.

3.  Entitlement to service connection for a sleep disability, to include as due to a psychiatric disability.

4.  Entitlement to service connection for sleep apnea, to include as due to a psychiatric disability.

5.  Entitlement to service connection for a gastrointestinal disability, to include acid reflux, with heartburn and chest pain, to include as due to to a psychiatric disability.

6.  Entitlement to service connection for diabetes mellitus.

7.  Entitlement to service connection for glaucoma, to include as due to diabetes mellitus.

8.  Entitlement to service connection for headaches.

9. Entitlement to an increased rating in excess of 10 percent for a right ankle disability.  


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to January 1978. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2012 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In December 2015, the Board denied the claims for service connection for diabetes mellitus, glaucoma, and headaches.  The Veteran appealed the Board's decision.  In a March 2017 Memorandum Order, the United States Court of Appeals for Veterans Claims (Court) remanded the issues to the Board for further development.  

Of note, in the December 2015 decision, the Board also denied claims for service connection for left shoulder, neck, low back, skin, right foot, and right leg disabilities.  Although the Veteran did not appeal the denied right foot and right leg disability claims, the Veteran did appeal the decision regarding service connection for left shoulder, neck, low back, and skin disabilities to the Court.  In the March 2017 Memorandum Order, the Court affirmed the Board's decision regarding those particular issues.  Therefore, the issues of service connection for left shoulder, neck, low back, skin, right foot, and right leg disabilities are no longer in appellate status and are not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding all of the Veteran's claims, in a September 2011 application, the Veteran indicated that he was seeking supplemental security income from the Social Security Administration (SSA).  A remand is necessary to obtain records from SSA.   

In December 2015, the Board remanded the Veteran's claim for service connection for a psychiatric disability, requesting that the Veteran be scheduled for a VA examination to determine the etiology of any diagnosed psychiatric disability.  The Board requested that a VA examiner perform testing, review the file, and provide an opinion as to the etiology of the Veteran's psychiatric disability.  The record contains a copy of a May 2016 VA psychiatric examination report, signed by Dr. Engler.  However, the record also contains an April 2016 VA examination note, written by a Dr. Mathisen.  In that note, Dr. Mathisen reported having reviewed the record to assist Dr. Engler in writing the examination report.  Dr. Mathisen indicated that the Veteran had undergone psychiatric testing and reported the results.  In the subsequent May 2016 VA psychiatric examination report, Dr. Engler reported Dr. Mathisen's findings, but did not report having performed any testing himself, other than interviewing the Veteran.  As the Board specifically requested that the VA examiner who had examined the Veteran write the required opinion, a remand is necessary to schedule an additional VA psychiatric examination in order to obtain an opinion written in compliance with the Board's remand requests.

Additionally, the Veteran claims to have developed PTSD related to noncombat-related incidents during service.  In an August 2013 statement, the Veteran wrote that he had to "help clean up a plane crash" during service in Japan.  On an August 2013 stressor statement, the Veteran wrote "F-14 crash," "C-130 crash many people in barracks turned to alcohol and drugs.  Many died ...."  Prior to April 2014, the Veteran did not provide any dates or locations concerning the purported stressor incidents.  In April 2014, the RO issued a Formal Finding on a lack of information required to verify stressors in connection to the PTSD claim.  Subsequently, in July 2014, the Veteran submitted pages from Wikipedia articles, detailing military aircraft crashes.  On these pages, the Veteran made handwritten notations beside paragraphs regarding two crashes in Japan, one in 1976 and one in 1977, respectively.  As the Veteran apparently is suggesting that these crashes caused his claimed PTSD, a remand is necessary to attempt to verify these claimed stressor incidents.  

In its December 2015 remand requests, the Board requested that the AOJ schedule the Veteran for a VA examination to determine the severity of the Veteran's service-connected right ankle disability.  The AOJ provided the requested examination in January 2017; however, in a subsequent April 2017 letter, the Veteran reported that he was treated at Immanuel Hospital in the intensive care unit for four days after his "foot went out."  As the Veteran's letter is suggestive of an increase in severity for his ankle disability, a remand is necessary to obtain additional treatment records and to schedule an examination to determine the current severity of the Veteran's right ankle disability.

In the March 2017 Memorandum Order, the Court determined that VA erred in not attempting to obtain treatment records that potentially could be relevant to the Veteran's claim for service connection for diabetes mellitus.  In lay statements submitted during the pendency of the appeal, the Veteran reported being diagnosed with diabetes mellitus at the University of Nebraska Medical Center in Omaha, Nebraska, in April 2013.  A remand is necessary to obtain outstanding treatment records from the University of Nebraska Medical Center in Omaha.

In December 2015, the Board denied the Veteran's claim for service connection for glaucoma, in part, because the evidence did not indicate that the Veteran had a currently diagnosed glaucoma disability.  In the March 2017 Memorandum Order, the Court noted that VA treatment records dated March 2002, October 2009, and December 2010 included diagnoses of "glaucoma suspect;" a November 2010 VA primary care note included an assessment of glaucoma; and December 2009 and March 2011 VA treatment records showed active prescriptions for glaucoma-related medications.  Therefore, the Court found the Board ignored medical and lay evidence of record in making its decision and remanded it for further action, to potentially include the provision of a VA medical examination.  A remand is necessary to schedule an examination.

In its December 2015 decision, the Board denied the Veteran's claim for service connection for headaches.  In making that determination, the Board relied on a May 2014 VA medical examination report in which a VA examiner opined that the Veteran's claimed headache disability was less likely than not related to service.  In the May 2014 VA medical examination report, the VA stated that the Veteran's service medical records contained only a single notation, dated December 1975, indicating diagnosis or treatment for headaches during service.  In its March 2017 Memorandum Order, the Court noted that the service medical records contained additional notations indicating treatment for headaches in May 1975 and June 1977.  Therefore, the Court found that the May 2014 VA examiner's opinion was inadequate, because it was based on an inaccurate factual premise.  A remand is necessary to schedule an additional examination to determine the nature and etiology of the Veteran's claimed headache disability.  

Regarding the claims for service connection for memory loss, sleep apnea, a sleep disability, and a gastrointestinal disability, in December 2015, the Board remanded those issues, requesting the AOJ to schedule VA examinations to determine the etiologies of the claimed disabilities.  The AOJ subsequently scheduled the required examinations, as well as an examination of the right ankle, for April 9, 2016.  On that date, the Veteran appeared as requested; however, during the first examination conducted that day, specifically the ankle examination, the Veteran left after an intense discussion with the VA examiner and did not return.  In an April 2016 written statement, the Veteran reported his belief that the examiner who performed his ankle examination was disrespectful to him.  The AOJ subsequently provided the Veteran with an additional right ankle examination in April 2017, but did not provide any examinations to determine the etiologies of the claimed memory loss, sleep apnea, sleep, and gastrointestinal disabilities.  A remand is necessary to provide the required examinations.  

Accordingly, the case is REMANDED for the following action:

1.  Provide a notice letter to the Veteran regarding claims for service connection for PTSD and request information from the Veteran regarding in-service stressors.  Provide the Veteran with a reasonable amount of time to provide any information regarding his in-service stressors.

2.  Examine the evidence, if any, submitted by the Veteran regarding the claimed in-service stressors and, if deemed necessary, make an appropriate attempt to corroborate the alleged stressors, to include the plane crashes noted by the Veteran in the Wikipedia pages submitted in July 2014.  Develop any other relevant factual information provided by the Veteran.

3.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for the claimed disabilities.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA records and, if the required release forms are submitted, the outstanding treatment records regarding claimed treatment for diabetes mellitus from the University of Nebraska Medical Center in Omaha, Nebraska, and treatment after a falling accident from Immanuel Hospital.    

4.  Obtain from SSA copies of any decisions regarding the Veteran's claim for disability benefits and all medical records used in making any decisions.

5.  Schedule the Veteran for a VA psychiatric examination by a qualified VA examiner who has not examined the Veteran previously to determine all current psychiatric diagnosis(es), to include the question of whether he has an acquired psychiatric disability deriving from service, including PTSD, an anxiety disorder, and/or schizophrenia.  All necessary studies or tests, including psychological testing, should be accomplished.  The claims folder and access to electronic files should be made available to the examiner.  

The examiner is asked to provide the following opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that a psychiatric disability diagnosed during the pendency of the appeal, starting in August 2013, is related to service or any incident of service?

(b)  If a diagnosis of PTSD is warranted, is it at least as likely as not (50 percent or greater probability) that PTSD is the result of a corroborated in-service stressor incident, or the fear of hostile military or terrorist activity during service?

In writing the requested opinions, the examiner is asked to consider and discuss the article submitted by the Veteran's representative in support of the claim ("Dr. Cheryl Corcoran in her article, Could Stress Cause Psychosis in Individuals Vulnerable to Schizophrenia," indicates schizophrenia stems from postnatal psychosocial stress.  Cheryl Corcoran et al., Could Stress Cause Psychosis in Individuals Vulnerable to Schizophrenia, 7 CNS SPECTR 33, 33-42 (2002), available at http://www.ncbi.nlm.nih.gov/pmc/articles/PMC277470/.).

The examination report should include the complete rationale for any opinion provided.

6.  Schedule the Veteran for a VA examination to determine the severity of the service-connected right ankle disability.  The examiner should note any functional impairment caused by the disability, including a full description of the effects of the disability upon the Veteran's ordinary activities, if any.  As part of the examination, the examiner should perform range of motion tests for both ankles, if possible, for passive and active motion, and for both weight-bearing and nonweight-bearing.  The examiner should opine whether there is any additional loss of function due to painful motion, excess motion, weakened motion, incoordination, fatigability, or on flare-up.  All findings should be described in detail and all necessary diagnostic testing performed. 

7.  If the evidence of record indicates diagnosis or treatment for diabetes mellitus, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any current diabetes mellitus disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The supporting rationale for all opinions expressed must be provided.  Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diabetes mellitus disability diagnosed during the pendency of the appeal, starting in August 2013, is etiologically related to active service.

8.  Then, schedule the Veteran for a VA eye examination by an examiner with sufficient expertise to determine the nature and etiology of any current eye disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed. The supporting rationale for all opinions expressed must be provided.  In reviewing the record, the examiner should particularly note the post-service treatment records indicating diagnoses of glaucoma and glaucoma suspect, and the provision of medications utilized in treating glaucoma.   

After diagnosing any current eye disabilities, and reviewing the evidence, to include any past diagnoses, the examiner is asked to opine as to the following:

(a)  Is it as likely as not (50 percent or greater probability) that any eye disability diagnosed during the pendency of the appeal, starting in August 2013, was caused by service or any in-service incident?  

(b)  Is it at least as likely as not (50 percent or greater probability) that any eye disability diagnosed during the pendency of the appeal, starting in August 2013, was caused by diabetes mellitus?

(c)  Is it at least as likely as not (50 percent or greater probability) that any eye disability diagnosed during the pendency of the appeal, starting in August 2013, was aggravated by diabetes mellitus?

9.  Schedule the Veteran for a VA medical examination by an examiner with sufficient expertise to determine the nature and etiology of any current headache disability.  The examiner must review the record and should note that review in the report.  In reviewing the record, the examiner should note the service medical records, to include the notations indicating treatment for headaches in May 1975, December 1975, and June 1977.  The examiner is asked to provide the following opinion:

Is it at least as likely as not (50 percent or greater probability) that a diagnosed headache disability is related to service or any incident of service, to include the increased tension the Veteran claimed to have experienced during service?

10.  Then, schedule the Veteran for a VA gastrointestinal examination to determine the nature and etiology of any gastrointestinal disability by an examiner with sufficient expertise to determine the nature and etiology of any current gastrointestinal disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed. The supporting rationale for all opinions expressed must be provided.  

After diagnosing any current gastrointestinal disabilities, and reviewing the evidence, to include any past diagnoses, the examiner is asked to opine as to the following:

(a)  Is it as likely as not (50 percent or greater probability) that any gastrointestinal disability diagnosed during the pendency of the appeal, starting in August 2013, was caused by service or any in-service incident?  

(b)  Is it at least as likely as not (50 percent or greater probability) that any gastrointestinal disability diagnosed during the pendency of the appeal, starting in August 2013, was caused by a psychiatric disability?

(c)  Is it at least as likely as not (50 percent or greater probability) that any gastrointestinal disability diagnosed during the pendency of the appeal, starting in August 2013, was aggravated by a psychiatric disability?

11.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any sleep apnea and/or sleep disability by an examiner with sufficient expertise to determine the nature and etiology of any such disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed. The supporting rationale for all opinions expressed must be provided.  

After diagnosing any current sleep apnea and/or sleep disabilities, and reviewing the evidence, to include any past diagnoses, the examiner is asked to opine as to the following:

(a)  Is it as likely as not (50 percent or greater probability) that any sleep apnea and/or sleep disability diagnosed during the pendency of the appeal, starting in August 2013, was caused by service or any in-service incident?  

(b)  Is it at least as likely as not (50 percent or greater probability) that any sleep apnea and/or sleep disability diagnosed during the pendency of the appeal, starting in August 2013, was caused by a psychiatric disability?

(c)  Is it at least as likely as not (50 percent or greater probability) that any sleep apnea and/or sleep disability diagnosed during the pendency of the appeal, starting in August 2013, was aggravated by a psychiatric disability?

12.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any memory disability by an examiner with sufficient expertise to determine the nature and etiology of any such disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed. The supporting rationale for all opinions expressed must be provided.  

After diagnosing any current memory disabilities, and reviewing the evidence, to include any past diagnoses, the examiner is asked to opine as to the following:

(a)  Is it as likely as not (50 percent or greater probability) that any memory disability diagnosed during the pendency of the appeal, starting in August 2013, was caused by service or any in-service incident?  

(b)  Is it at least as likely as not (50 percent or greater probability) that any memory disability diagnosed during the pendency of the appeal, starting in August 2013, was caused by a psychiatric disability?

(j)  Is it at least as likely as not (50 percent or greater probability) that any memory disability diagnosed during the pendency of the appeal, starting in August 2013, was aggravated by a psychiatric disability?

13.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




